Cite as 2014 Ark. 53

                SUPREME COURT OF ARKANSAS
                                       No.   CV-13-570

TONIA INGLE                                       Opinion Delivered   February 6, 2014
                               APPELLANT
                                                  APPEAL FROM THE WASHINGTON
V.                                                COUNTY CIRCUIT COURT
                                                  [NO. JV-12-387-3]

ARKANSAS DEPARTMENT OF                            HONORABLE STACEY
HUMAN SERVICES                                    ZIMMERMAN, JUDGE
                    APPELLEE
                                                  REVERSED AND REMANDED
                                                  WITH DIRECTIONS; COURT OF
                                                  APPEALS’ OPINION VACATED.


              COURTNEY HUDSON GOODSON, Associate Justice


       Appellant Tonia Ingle brings this appeal from an order entered by the Washington

County Circuit Court placing permanent custody of her son, C.N., with his biological father

and closing the dependency-neglect case. For reversal, Ingle contends that the circuit court

lacked the authority to vest permanent custody in the father and to close the dependency-

neglect proceeding, sua sponte, and without notice at the six-month review hearing. She also

argues that there is insufficient evidence to support the circuit court’s decision not to return

C.N. to her custody. We agree with the second point and reverse and remand for the entry

of an order consistent with this opinion.

       The record reflects that the Arkansas Department of Human Services (DHS) filed a

petition in the Washington County Circuit Court on May 7, 2012, seeking emergency

custody of C.N., who was born on September 7, 2009. According to the affidavit, the child
                                     Cite as 2014 Ark. 53

had no caretaker following Ingle’s arrest on charges of possession of drug paraphernalia that

had been found in her home. At the time of her arrest, Ingle identified Jason Neal of

Missouri as C.N.’s father, but she declined to disclose any further contact information because,

according to the affidavit, Ingle stated that Neal had been abusive to her in the past, and as

a result, she did not want C.N. to live with him. That same day, the circuit court entered an

ex parte order placing the child in the emergency custody of DHS. In this order, the circuit

court appointed an attorney ad litem for C.N.

       On May 11, 2012, the circuit court entered a probable-cause order finding that

returning C.N. to Ingle’s custody was contrary to the child’s best interest. The circuit court

placed custody of C.N. with Neal on the condition that the child not be left unsupervised

with Neal’s wife, who had a suspended driver’s license and two active warrants for her arrest.

The court also found that Ingle had a clean drug test that date, and it ordered that she be

allowed weekly, supervised visitation once she passed two more drug tests. The circuit court

ordered DHS to conduct a home study on Ingle’s parents. The order contained no provision

for a study to be completed of Neal’s home in Missouri.

       The circuit court held the adjudication hearing on June 8, 2012. In the adjudication

and disposition order entered following the hearing, the circuit court determined that C.N.

was dependent-neglected based on a finding that the child had been left without a legal

caretaker upon Ingle’s arrest for possession of drug paraphernalia after a drug pipe and a drug

straw were found in the home where C.N. was present, “which placed the child in a

dangerous situation.” The court maintained custody of the child with Neal and continued


                                               2
                                    Cite as 2014 Ark. 53

weekly visitation with Ingle under the supervision of her parents. The circuit court also set

the goal of the case as reunification with Ingle or Neal. The court directed Ingle to undergo

a psychological evaluation, to participate in individual counseling, to submit to random drug

testing on a weekly basis, to maintain stable housing and employment, and to complete

parenting classes. The circuit court also ordered Ingle to pay Neal child support in the

amount of $25 per week. In conjunction with this requirement, the court abated Neal’s

current child-support obligation for C.N. and ordered him to pay his arrearage in child

support. Finally, the adjudication order contained a provision advising Ingle that the “clock

is ticking.” This provision informed Ingle that the court would hold a permanency-planning

hearing in one year and warned that the court at that time could place permanent custody in

someone else or terminate her parental rights if she had not corrected the conditions that

caused her child’s removal or if she had not made substantial progress toward reunification.

The record also reveals that Ingle passed a drug test on the date of the hearing.

       The circuit court held the six-month review hearing on November 14, 2012.

Tameika Rector, a family-service worker,1 testified that Ingle had been cooperative with

DHS during the pendency of the case. Rector reported that Ingle had completed parenting

classes, that she had participated in counseling and had been released, and that all of Ingle’s

drug screens had been negative.2      She said that Ingle had completed a substance-abuse


       1
       Rector had been involved in the case for four weeks, replacing the assigned case
worker who had recently given birth to a child.
       2
       The most recent drug screen showed the presence of opiates, but the circuit court
accepted the explanation that Ingle had a prescription for pain medication following the

                                              3
                                     Cite as 2014 Ark. 53

assessment, and the evaluation report, which was admitted into evidence, stated that Ingle did

not have a substance-abuse disorder. To Rector’s knowledge, Ingle had visited C.N. on a

weekly basis. Rector also testified that Ingle’s home was appropriate and that she had

maintained stable employment. In addition, Rector verified that the prosecutor had dismissed

Ingle’s drug-paraphernalia charges. Rector said that she could not locate Ingle’s psychological

evaluation, but she stated that a referral had been made. Rector recommended that C.N. be

returned to Ingle’s custody.

       In her testimony, Ingle stated that it was her desire to have C.N. return to her home.

She testified that the charges against her had been dismissed based on the affidavit of

Christopher Robin Cozine, who averred that the paraphernalia discovered in Ingle’s home

belonged to him and that Ingle did not know of its presence. Ingle introduced into evidence

an order nolle prossing the charges. She testified that she did not recall being given a copy of

DHS’s referral for a psychological evaluation. Ingle explained that there might have been a

miscommunication in that her caseworker had recently had a baby.3 Ingle further testified

that she and her fiancé, Tommy Bausinger,4 had recently purchased a home together and that

her seventeen-year-old daughter lived with her on the weekends. She said that her daughter

stayed during the week with a woman named Patti, whom she had met at God’s Pantry, so



recent birth of another child by cesarean section.
       3
       The attorney for DHS introduced into evidence a referral that had been completed
but not signed by a DHS supervisor.
       4
        Previously, the circuit court had entered an order permitting Bausinger to supervise
Ingle’s visits with C.N. while her parents were on an extended vacation.

                                               4
                                     Cite as 2014 Ark. 53

that her daughter could attend school in another school district. However, she could not

recall Patti’s last name.

       Neal testified that C.N. was doing great and had adjusted well in his care. He was

opposed to C.N. returning to Ingle’s custody because he was “scared about her lifestyle” in

that Ingle had been “in and out of jail.” Neal testified that he had taken Ingle to court over

custody of C.N. two years ago and that he did not obtain custody at that time. Neal stated

that his wife and her children no longer lived with him and C.N. because his wife had a

gambling problem, and he testified that they would all live together in a new home once his

wife resolved her problems. Neal admitted that he was behind in his child-support payments.

He added that Ingle’s parents had legal custody of Ingle’s daughter.

       Ingle testified in rebuttal. She said that it was not true that she had been in and out of

jail as Neal had claimed. Ingle also testified that she had obtained a protective order against

Neal and that Neal had not obtained custody of C.N. “because of the five years of extreme

abuse.” Ingle attempted to introduce into evidence photographs that she said portrayed the

injuries Neal had inflicted on her. Although there was no objection, the circuit court refused

to admit them because “[t]hat was litigated.”

       Following the presentation of testimony, the parties presented closing arguments. The

ad litem for C.N. agreed with DHS’s recommendation that C.N. be returned to Ingle’s

custody. After recounting the testimony, the circuit court announced from the bench that

C.N. was no longer dependent-neglected and that it was ceasing reunification services,

granting Neal permanent custody, and closing the case. In the review order and order of


                                                5
                                     Cite as 2014 Ark. 53

closure, the circuit court incorporated its oral ruling from the bench and made findings that

Neal had complied with the court’s orders and the case plan by maintaining stable housing

and employment, that C.N. was doing well in Neal’s custody, and that the child no longer

needed services from DHS because Neal was meeting the child’s needs. The circuit court

further found that Ingle had complied with

       some of the court orders and the case plan. Specifically, she has passed weekly drug
       screens, except she was positive for opiates Nov. 13, 2012 (she has a prescription). She
       has completed parenting [classes], maintained stable housing, completed hair follicle
       [testing] that was negative, completed counseling, resolved her criminal charges, which
       were dropped, [and] completed [a] drug/alcohol assessment. She has not had her
       psych eval5 and has not paid child support - however, her obligation is going towards
       the $2813.00 [arrearage] owed by dad. She is not credible in her testimony today.

The circuit court set Ingle’s visitation schedule and continued the requirement that her

parents provide supervision. The court also ordered Ingle to pay $25 per week in child

support once Neal satisfied his arrearage.

       Ingle appealed, and the court of appeals affirmed the circuit court’s decision. Ingle v.

Ark. Dep’t of Human Servs., 2013 Ark. App. 418. This court granted Ingle’s petition for

review. When we grant a petition for review, we treat the appeal as if it had been originally

filed in this court. Walls v. Humphries, 2013 Ark. 286, ___ S.W.3d ___.

       Ingle first argues on appeal that the circuit court’s disposition of halting reunification

services, placing C.N. in Neal’s permanent custody, and closing the case at the six-month

review hearing is not authorized under the juvenile code. DHS and C.N.’s ad litem have



       5
       In its oral ruling, the circuit court accepted Ingle’s explanation that the family service
worker did not follow up on this requirement because she left on maternity leave.

                                               6
                                        Cite as 2014 Ark. 53

filed a joint brief, and they concur with Ingle’s overall contention that the circuit court failed

to adhere to the requirements of the applicable statutes before granting permanent custody and

ceasing reunification services, particularly when the circuit court halted services without

notice, which they contend is required by Arkansas Code Annotated section 9-27-365 (Repl.

2009).

         Unfortunately, we are not able to resolve this issue because it is being raised for the first

time on appeal. In Lamontagne v. Arkansas Department of Human Services, 2010 Ark. 190, 366
S.W.3d 351, this court reaffirmed the necessity of interposing a contemporaneous objection

in order to preserve an issue for appeal. In so holding, we reiterated the principle that “[d]e

novo review does not mean that this court can entertain new issues on appeal when the

opportunity presented itself for them to be raised below, and that opportunity was not

seized.” Lamontagne, 2010 Ark. 190, at 4, 366 S.W.3d at 353 (quoting Roberts v. Yang, 2010
Ark. 55, at 7, 370 S.W.3d 170, 174). In that case, Lamontagne argued on appeal that the

circuit court erred by applying an outdated version of a statute to her case. We declined to

address the argument in the absence of an objection below. As in Lamontagne, Ingle did not

argue before the circuit court that its actions were not authorized under the code. As a

consequence, the issue Ingle raises has not been preserved for appeal.

         Ingle also contends that the circuit court’s decision is not supported by the evidence.

She argues that there is no basis in the evidence for the circuit court’s conclusion that

returning custody of C.N. to her was contrary to his best interest. Ingle points out that she

was in compliance with the case plan and orders of the court and that both DHS and the ad


                                                  7
                                      Cite as 2014 Ark. 53

litem recommended that C.N. be restored to her custody. Again, DHS and the ad litem

agree with Ingle’s argument. Unlike the previous issue, this contention is properly before us.

In a long line of cases, we have ruled that, in a nonjury trial, a party who does not challenge

the sufficiency of the evidence does not waive the right to do so on appeal. $15,956 in U.S.

Currency v. State, 366 Ark. 70, 233 S.W.3d 598 (2006) (citing Oates v. Oates, 340 Ark. 431,

435, 10 S.W.3d 861, 864 (2000); Firstbank of Ark. v. Keeling, 312 Ark. 441, 445, 850 S.W.2d
310, 313 (1993); Bass v. Koller, 276 Ark. 93, 96, 632 S.W.2d 410, 412 (1982)).

       This court reviews findings in dependency-neglect proceedings de novo, but we will

not reverse the circuit court’s findings unless they are clearly erroneous. Porter v. Ark. Dep’t

of Human Servs., 374 Ark. 177, 286 S.W.3d 686 (2008). A finding is clearly erroneous when,

although there is evidence to support it, the reviewing court on the entire evidence is left

with a definite and firm conviction that a mistake has been made. Seago v. Ark. Dep’t of

Human Servs., 2011 Ark. 184, 380 S.W.3d 894. We give great deference to the circuit court

as it is in a far superior position to judge the credibility of the witnesses. Krantz v. Ark. Dep’t

of Human Servs., 2011 Ark. 185, 380 S.W.3d 927.

       In the present case, the circuit court declared that C.N. was dependent-neglected

because he had no legal caretaker following Ingle’s arrest. Since that time, Ingle’s criminal

charges have been resolved in her favor. She passed every drug test, and a substance-abuse

evaluation revealed that she has no substance-abuse disorder. Ingle had also fully cooperated

with DHS and had complied with the requirements of the case plan and orders of the court.

In a scant six months’ time, only the obligation of undergoing a psychological evaluation


                                                8
                                     Cite as 2014 Ark. 53

remained unsatisfied, and the circuit court accepted Ingle’s explanation for not having

completed the evaluation. Although the circuit court stated that Ingle was not a credible

witness, the facts as found by the circuit court demonstrating Ingle’s compliance with the case

plan are unaffected by the court’s credibility determination. While there is admittedly some

evidence to support the circuit court’s decision, when the entire record is considered, we are

left with a definite and firm conviction that a mistake was committed when the circuit court

found that it was in C.N.’s best interest to be placed in the permanent custody of Neal. On

de novo review of a fully developed record, when we can plainly see whether the equities lie,

we may enter the order that the circuit court should have entered. See Cochran v. Cochran,

309 Ark. 604, 832 S.W.2d 252 (1992); Ferguson v. Green, 266 Ark. 556, 587 S.W.2d 18

(1979); Fye v. Tubbs, 240 Ark. 634, 401 S.W.2d 752 (1966); Narisi v. Narisi, 229 Ark. 1059,

320 S.W.2d 757 (1959). Accordingly, we reverse the circuit court’s order and remand with

directions for the court to return custody of C.N. to Ingle. Of course, this court cannot

know what has transpired since the circuit court entered its order vesting custody in Neal.

If facts have developed during the pendency of the appeal that would cause serious concern

about returning C.N. to Ingle’s care, any party may file a petition requesting the circuit court

to address those matters.

       Reversed and remanded with directions; court of appeals’ opinion vacated.

       HANNAH, C.J., CORBIN AND DANIELSON, JJ., concurs in part; dissents in part.

       PAUL E. DANIELSON, Justice, concurring in part; dissenting in part. Because

I wholeheartedly agree that the circuit court clearly erred in finding that it was in C.N.’s best


                                               9
                                      Cite as 2014 Ark. 53

interest to be placed in Mr. Neal’s permanent custody, I concur, and I would reverse and

remand. I strongly dissent, however, from this court’s further direction to the circuit court

to return custody to Ms. Ingle forthwith.

         There is no question in my mind that the circuit court clearly erred when it placed

permanent custody of C.N. with Mr. Neal in November 2012. Therefore, it is appropriate

for this court to reverse the matter and remand it, as that has historically been this court’s

practice. See, e.g., Mahone v. Arkansas Dep’t of Human Servs., 2011 Ark. 370, 383 S.W.3d 854.

But the majority decides to take matters into its own hands and goes much further, directing

that custody of C.N. be returned to Ms. Ingle immediately, despite its statement that it cannot

know what has transpired since the circuit court’s order. While the majority throws in a

caveat of sorts, the fact remains that it has now been well over a year since the circuit court’s

decision. Such chances should not be taken when we are talking about the well-being of a

child.

         As the majority correctly points out, this court has on rare occasions entered an order

on de novo review of a fully developed record in matters of equity. See, e.g., Cochran v. Cochran,

309 Ark. 604, 832 S.W.2d 252 (1992) (rendering an order for the appropriate amount of child

support based on the record); Fye v. Tubbs, 240 Ark. 634, 401 S.W.2d 752 (1966) (rendering

an order in a child-custody matter to revert custody to the arrangement set forth in the

original decree); Narisi v. Narisi, 229 Ark. 1059, 320 S.W.2d 757 (1959) (reversing and

remanding for entry of an order consistent with the opinion in a divorce matter). But the

instant case is one of dependency-neglect, which is exceedingly different from the ordinary


                                               10
                                      Cite as 2014 Ark. 53

case in equity. Even if the record could be considered fully developed in the instant case, the

record before us most certainly concludes with the circuit court’s 2012 order, and there is

absolutely no way of knowing what has transpired in these people’s lives since that time.

Again, I fully agree that Ms. Ingle should have been awarded custody of C.N. in November

2012 as that was in his best interest and that the circuit court clearly erred in its finding to the

contrary. Nonetheless, it is C.N.’s best interest that is the polestar consideration, and I, for

one, think the more responsible course and prudent disposition would be for this court to

reverse and remand, such that further proceedings in the matter could be had. I therefore

respectfully concur in part and dissent in part.

       HANNAH, C.J., and CORBIN, J., join.

       Deborah R. Sallings, Arkansas Public Defender Commission, for appellant.

       Tabitha Baertels McNulty, DHS—Office of Policy, and Chrestman Group, PLLC, by:

Keith Chrestman, for appellee.




                                                11